DETAILED ACTION
This office action is in response to the amendment filed March 1, 2022 in which claims 1-8, 10-18, and 20 are presented for examination and claims 9 and 19 are withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Argument:  Rejections under 35 USC 102 and 35 USC 103 over USPN 6,389,713 Kita and USPN 2013/0091739 Yang as applied in the prior office action mailed December 1, 2021 are improper and should be withdrawn because neither Kita nor Yang teach, suggest, or disclose a sole structure comprising an elongate textile including a longitudinal axis that extends between a medial side and a lateral side of the midsole.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  As discussed in the Applicant Initiated Interview conducted on January 25, 2022 and reiterated in Applicant’s Remarks filed March 1, 2022, Applicant asserts that the limitation “a longitudinal axis that extends between a medial side and a lateral side of the midsole” requires an interpretation where the elongate textile is longer in a direction extending between medial and lateral sides of the midsole than in a direction extending from a toe end to a heel end of the midsole, as indicated below in annotated Figure 3 (see below) of the present application.  

    PNG
    media_image1.png
    827
    561
    media_image1.png
    Greyscale

Examiner is adopting that same interpretation and further reiterates for additional clarity on the record that neither Kita nor Yang read on that limitation because elongate textile (3) of Kita and elongate textile (50) of Yang each have longitudinal axes that extend between a toe end and a heel end of the midsole, as indicated in annotated Figure 13 of Kita (see below) and annotated Figure 2 of Yang (see below).  

    PNG
    media_image2.png
    916
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    909
    682
    media_image3.png
    Greyscale

As such, in the event of any future dispute, it is hereby noted unambiguously on the record that any future patent that issues from this application claiming the limitation of an elongate textile comprising a longitudinal axis that extends between a medial side and a lateral side of the midsole will only provide patent protection for an elongate textile that is longer in a direction extending between medial and lateral sides of the midsole and will provide no protection for an elongate textile that is longer in a direction extending between the toe end and heel end of the midsole (unless the claims are amended to recite further limitations, e.g. an additional elongate textile comprising a longitudinal axis that extends between a toe end and a heel end of the midsole).  As such, the rejections over Kita and Yang as detailed in the prior office action are withdrawn.  However, because new prior art is being applied to claim 1 herein, this office action is a 2nd Non-Final Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 11-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,387,279 Pauk et al. (First Basis of Rejection over Pauk under 35 USC 102).
To claim 1, Pauk discloses a sole structure (10 of Figures 8 and 10A; col. 12, line 53 – col. 15, line 14) for an article of footwear having an upper (articles of footwear with uppers are well-known and conventional in the art), the sole structure comprising:
a midsole (130,132) formed from a foam material (see Figure 8; col. 8, line 53 – col. 9, line 11); and
an elongate textile (172) (annotated Figure 10A, see below; col. 13, line 42 – col. 14, line 2; col. 15, lines 8-14; the elongate textile is the particular “concavely curved leaf spring” 172 as indicated in annotated Figure 10A; Examiner respectfully asserts that at least when leaf spring 172 is comprised of polyester, as disclosed, it can properly be interpreted as a “textile”) embedded within the foam material of the midsole and including a longitudinal axis that extends between a medial side of the midsole and a lateral side of the midsole (see Figure 8 and annotated Figure 10A; Examiner respectfully notes that the term “embedded” merely means “enclosed closely” or “set firmly into a mass or material” see https://www.merriam-webster.com/dictionary/embedded; Examiner further respectfully notes that claim 1 does not recite, for example, that the elongate textile is fully encapsulated within the foam material of the midsole).

    PNG
    media_image4.png
    908
    705
    media_image4.png
    Greyscale

To claim 2, Pauk further discloses a sole structure wherein the elongate textile includes a concave surface facing away from the upper of the article of footwear (annotated Figure 10A; col. 15, lines 8-14; elongate textile 172 as depicted in Figure 10A is disclosed as “concavely curved” in a direction facing away from the upper; however, in anticipation of possible future amendments to the claims, Examiner respectfully notes that due to the undulating curvature of elongate textile 172, it appears that elongate textile 172 has surfaces that are both concave and convex in a direction facing away from the upper along the entire longitudinal axis of elongate textile 172 irrespective of the particular areas denoted in annotated Figure 10A for purposes of this rejection; i.e. an argument could be made that the area on elongate textile 172 indicated in annotated Figure 10A as being “concave” could simultaneously be described as being “convex” in a direction facing away from the upper at the same time, depending on perspective).

To claim 3, Pauk further discloses a sole structure wherein the elongate textile includes a convex surface facing away from the upper of the article of footwear (annotated Figure 10A).

To claim 4, Pauk further discloses a sole structure wherein the elongate textile includes a concave surface facing away from the upper of the article of footwear (annotated Figure 10A).

To claim 6, Pauk further discloses a sole structure wherein the elongate textile includes a greater rigidity than the foam material of the midsole (col. 8, line 53 – col. 9, line 11; col. 13, line 42 – col. 14, line 2).

To claim 8, Pauk further discloses a sole structure wherein the elongate textile is spaced apart from a medial edge of the sole structure by a first distance and from a lateral edge of the sole structure by a second distance, the first distance being the same as the second distance (see Figure 8).

To claim 11, Pauk discloses a sole structure (10 of Figures 8 and 10A; col. 12, line 53 – col. 15, line 14) for an article of footwear having an upper (articles of footwear with uppers are well-known and conventional in the art), the sole structure comprising:
a midsole (130,132) formed from a foam material (see Figure 8; col. 8, line 53 – col. 9, line 11); and
a textile (172) (annotated Figure 10A; col. 13, line 42 – col. 14, line 2; col. 15, lines 8-14; the textile is the particular “concavely curved leaf spring” 172 as indicated in annotated Figure 10A; Examiner respectfully asserts that at least when leaf spring 172 is comprised of polyester, as disclosed, it can properly be interpreted as a “textile”) embedded within the foam material of the midsole and including a curved cross-section that includes a longitudinal axis that extends between a medial side of the midsole and a lateral side of the midsole (see Figure 8 and annotated Figure 10A; Examiner respectfully notes that the term “embedded” merely means “enclosed closely” or “set firmly into a mass or material” see https://www.merriam-webster.com/dictionary/embedded; Examiner further respectfully notes that claim 11 does not recite, for example, that the textile is fully encapsulated within the foam material of the midsole).

To claim 12, Pauk further discloses a sole structure wherein the textile includes a concave surface facing away from the upper of the article of footwear (annotated Figure 10A; col. 15, lines 8-14; textile 172 as depicted in Figure 10A is disclosed as “concavely curved” in a direction facing away from the upper; however, in anticipation of possible future amendments to the claims, Examiner respectfully notes that due to the undulating curvature of textile 172, it appears that textile 172 has surfaces that are both concave and convex in a direction facing away from the upper along the entire longitudinal axis of textile 172 irrespective of the particular areas denoted in annotated Figure 10A for purposes of this rejection; i.e. an argument could be made that the area on textile 172 indicated in annotated Figure 10A as being “concave” could simultaneously be described as being “convex” in a direction facing away from the upper at the same time, depending on perspective).

To claim 13, Pauk further discloses a sole structure wherein the textile includes a convex surface facing away from the upper of the article of footwear (annotated Figure 10A).

To claim 14, Pauk further discloses a sole structure wherein the textile includes a concave surface facing away from the upper of the article of footwear (annotated Figure 10A).

To claim 16, Pauk further discloses a sole structure wherein the textile includes a greater rigidity than the foam material of the midsole (col. 8, line 53 – col. 9, line 11; col. 13, line 42 – col. 14, line 2).

To claim 18, Pauk further discloses a sole structure wherein the textile is spaced apart from a medial edge of the sole structure by a first distance and from a lateral edge of the sole structure by a second distance, the first distance being the same as the second distance (see Figure 8).

Claims 1, 7, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pauk (Second Basis of Rejection over Pauk under 35 USC 102); Examiner notes for clarity that this Second Basis of Rejection over Pauk relies on a different basis of Pauk than the basis relied upon in the First Basis of Rejection, detailed above.
To claim 1, Pauk discloses a sole structure (10 of Figures 8 and 10B; col. 12, line 53 – col. 15, line 23) for an article of footwear having an upper (articles of footwear with uppers are well-known and conventional in the art), the sole structure comprising:
a midsole (130,132) formed from a foam material (see Figure 8; col. 8, line 53 – col. 9, line 11); and
an elongate textile (annotated Figure 10B, see below; col. 13, line 42 – col. 14, line 2; col. 15, lines 14-23; the elongate textile is the particular leaf spring as indicated in annotated Figure 10B; Examiner respectfully asserts that at least when the leaf spring is comprised of polyester, as disclosed, it can properly be interpreted as a “textile”) embedded within the foam material of the midsole and including a longitudinal axis that extends between a medial side of the midsole and a lateral side of the midsole (see Figure 8 and annotated Figure 10B; Examiner respectfully notes that the term “embedded” merely means “enclosed closely” or “set firmly into a mass or material” see https://www.merriam-webster.com/dictionary/embedded; Examiner further respectfully notes that claim 1 does not recite, for example, that the elongate textile is fully encapsulated in within the foam material of the midsole).

    PNG
    media_image5.png
    893
    700
    media_image5.png
    Greyscale

To claim 7, Pauk further discloses a sole structure wherein the elongate textile is disposed in a forefoot region of the sole structure (annotated Figure 10B).

To claim 11, Pauk discloses a sole structure (10 of Figures 8 and 10B; col. 12, line 53 – col. 15, line 23) for an article of footwear having an upper (articles of footwear with uppers are well-known and conventional in the art), the sole structure comprising:
a midsole (130,132) formed from a foam material (see Figure 8; col. 8, line 53 – col. 9, line 11); and
a textile (annotated Figure 10B; col. 13, line 42 – col. 14, line 2; col. 15, lines 14-23; the textile is the particular “concavely curved leaf spring” as indicated in annotated Figure 10B; Examiner respectfully asserts that at least when the leaf spring 172 comprised of polyester, as disclosed, it can properly be interpreted as a “textile”) embedded within the foam material of the midsole and including a curved cross-section that includes a longitudinal axis that extends between a medial side of the midsole and a lateral side of the midsole (see Figure 8 and annotated Figure 10B; Examiner respectfully notes that the term “embedded” merely means “enclosed closely” or “set firmly into a mass or material” see https://www.merriam-webster.com/dictionary/embedded; Examiner further respectfully notes that claim 11 does not recite, for example, that the textile is fully encapsulated in within the foam material of the midsole; Examiner further respectfully notes that the particular leaf spring as indicated in annotated Figure 10B includes at least some degree of curvature).

To claim 17, Pauk further discloses a sole structure wherein the textile is disposed in a forefoot region of the sole structure (annotated Figure 10B).

Claims 1, 5, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,074,377 Nishiwaki et al.
To claim 1, Nishiwaki discloses a sole structure (S) (see especially Figures 4-5; col. 7, line 45 – col. 11, line 42) for an article of footwear having an upper (see Figure 16), the sole structure comprising:
a midsole (2) formed from a foam material (see Figures 4-5; col. 8, lines 8-11); and
an elongate textile (10) (col. 8, lines 11-18; US 2006/0137228, the entire contents of which are incorporated by reference into Nishiwaki discloses textile materials in para. 0128) embedded within the foam material of the midsole and including a longitudinal axis that extends between a medial side of the midsole and a lateral side of the midsole (annotated Figure 5, see below; Examiner respectfully notes that the term “embedded” merely means “enclosed closely” or “set firmly into a mass or material” see https://www.merriam-webster.com/dictionary/embedded; Examiner further respectfully notes that claim 1 does not recite, for example, that the textile is fully encapsulated in within the foam material of the midsole).

    PNG
    media_image6.png
    906
    663
    media_image6.png
    Greyscale

To claim 5, Nishiwaki further discloses a sole structure wherein the elongate textile includes an S-shaped cross-section (see Figures 4-5).

To claim 11, Nishiwaki discloses a sole structure (S) (see especially Figures 4-5; col. 7, line 45 – col. 11, line 42) for an article of footwear (see Figure 16), the sole structure comprising:
a midsole (2) formed from a foam material (see Figures 4-5; col. 8, lines 8-11); and
a textile (10) (col. 8, lines 11-18; US 2006/0137228, the entire contents of which are incorporated by reference into Nishiwaki discloses textile materials in para. 0128) embedded within the foam material of the midsole and including a curved cross- section that includes a longitudinal axis that extends between a medial side of the midsole and a lateral side of the midsole (annotated Figure 5; Examiner respectfully notes that the term “embedded” merely means “enclosed closely” or “set firmly into a mass or material” see https://www.merriam-webster.com/dictionary/embedded; Examiner further respectfully notes that claim 11 does not recite, for example, that the textile is fully encapsulated in within the foam material of the midsole).

To claim 15, Nishiwaki discloses a sole structure wherein the textile includes an S-shaped cross-section (see Figures 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pauk in view of USPN 8,151,485 Hurd et al.
To claim 1, Pauk discloses a sole structure (10 of Figures 8 and 10A; col. 12, line 53 – col. 15, line 14) for an article of footwear having an upper (articles of footwear with uppers are well-known and conventional in the art), the sole structure comprising:
a midsole (130,132) formed from a foam material (see Figure 8; col. 8, line 53 – col. 9, line 11); and
an elongate textile (172) (annotated Figure 10A; col. 13, line 42 – col. 14, line 2; col. 15, lines 8-14; the elongate textile is the particular “concavely curved leaf spring” 172 as indicated in annotated Figure 10A; Examiner respectfully asserts that at least when elongate spring 172 is comprised of polyester, as disclosed, it can properly be interpreted as a “textile”) embedded within the foam material of the midsole and including a longitudinal axis that extends between a medial side of the midsole and a lateral side of the midsole (see Figure 8 and annotated Figure 10A; Examiner respectfully notes that the term “embedded” merely means “enclosed closely” or “set firmly into a mass or material” see https://www.merriam-webster.com/dictionary/embedded; Examiner further respectfully notes that claim 1 does not recite, for example, that the elongate textile is fully encapsulated within the foam material of the midsole).
Although Examiner maintains that articles of footwear with uppers are well-known and conventional in the art, in an effort to promote compact prosecution, Examiner notes that Pauk discloses a sole structure but does not expressly disclose an upper for an article of footwear.
However, Hurd teaches that conventional articles of footwear include two primary elements, an upper and a sole structure (see at least Figure 1; col. 1, lines 11-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sole structure of Pauk to form an article of footwear along with an upper because Hurd teaches that conventional articles of footwear include an upper and a sole structure, with the upper providing a covering for the foot that comfortably receives and securely positions the foot with respect to the sole structure (col. 1, lines 11-27).

To claim 10, the modified invention of Pauk (i.e. Pauk in view of Hurd, as detailed above) further teaches an article of footwear incorporating the sole structure of claim 1 (see Figures 8 and 10A of Pauk and Figure 1 of Hurd).

To claim 11, Pauk discloses a sole structure (10 of Figures 8 and 10A; col. 12, line 53 – col. 15, line 14) for an article of footwear having an upper (articles of footwear with uppers are well-known and conventional in the art), the sole structure comprising:
a midsole (130,132) formed from a foam material (see Figure 8; col. 8, line 53 – col. 9, line 11); and
a textile (172) (annotated Figure 10A; col. 13, line 42 – col. 14, line 2; col. 15, lines 8-14; the textile is the particular “concavely curved leaf spring” 172 as indicated in annotated Figure 10A; Examiner respectfully asserts that at least when leaf spring 172 is comprised of polyester, as disclosed, it can properly be interpreted as a “textile”) embedded within the foam material of the midsole and including a curved cross-section that includes a longitudinal axis that extends between a medial side of the midsole and a lateral side of the midsole (see Figure 8 and annotated Figure 10A; Examiner respectfully notes that the term “embedded” merely means “enclosed closely” or “set firmly into a mass or material” see https://www.merriam-webster.com/dictionary/embedded; Examiner further respectfully notes that claim 11 does not recite, for example, that the textile is fully encapsulated within the foam material of the midsole).
Although Examiner maintains that articles of footwear with uppers are well-known and conventional in the art, in an effort to promote compact prosecution, Examiner notes that Pauk discloses a sole structure but does not expressly disclose an upper for an article of footwear.
However, Hurd teaches that conventional articles of footwear include two primary elements, an upper and a sole structure (see at least Figure 1; col. 1, lines 11-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sole structure of Pauk to form an article of footwear along with an upper because Hurd teaches that conventional articles of footwear include an upper and a sole structure, with the upper providing a covering for the foot that comfortably receives and securely positions the foot with respect to the sole structure (col. 1, lines 11-27).

To claim 20, the modified invention of Pauk (i.e. Pauk in view of Hurd, as detailed above) further teaches an article of footwear incorporating the sole structure of claim 1 (see Figures 8 and 10A of Pauk and Figure 1 of Hurd).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732